Plaintiff in error, Jeff Ballew, and M.M. Ballew were jointly charged by information with the murder of one E.C. Neely, alleged to have been committed in said county on or about the 25th day of June, 1917. A severance was demanded, and upon his separate trial plaintiff in error, Jeff Ballew, was convicted, and his punishment assessed at imprisonment for life at hard labor. From the judgment rendered in accordance with the verdict on the 11th day of September, 1917, an appeal was perfected.
While his appeal was pending and awaiting decision before this court, the Attorney General filed a motion to dismiss the appeal for the reason that on December 20, 1918, a parole was issued by the Governor of the state of Oklahoma and accepted by the plaintiff in error, as shown by a certified copy of the record on file in the office of the Secretary of State.
The uniform holding of this court is that, when a parole is granted by the Governor and accepted by the plaintiff in error, and the matter is judicially called to the attention of this court pending the appeal, the appeal will be dismissed. It follows that the motion to dismiss the appeal is well founded.
It is therefore considered and adjudged that the appeal herein be dismissed, and the cause remanded to the district court of Cherokee county.
ARMSTRONG and MATSON, JJ., concur. *Page 647